           Case 2:20-cv-01338-AB Document 45 Filed 08/10/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Law Offices of Bruce J. Chasan, LLC
 Bruce J. Chasan, Esq.

                        Plaintiffs
                                              Civ. No. 2:20-cv-1338-AB
                  vs.

 Pierce Bainbridge Beck Price &
     Hecht, LLP
 John M. Pierce, Esq.
 James Bainbridge, Esq.
 Carolynn Beck, Esq.
 Maxim Price, Esq.
 David L. Hecht, Esq.
 Pravati Capital LLC
                                              JURY TRIAL DEMANDED
                        Defendants



PLAINTIFFS’ REPLY TO PIERCE BAINBRIDGE PARTIES’ OPPOSITION
        (ECF 43) TO PLAINTIFF’S MOTION FOR LEAVE TO
       FILE A SURREPLY MEMORANDUM OF LAW (ECF 41)

      Plaintiff’s, believing full and robust briefing by all parties assists the

Court in rendering the best decision, submit this Reply to the Pierce

Bainbridge Parties’ letter brief (ECF 43) in opposition to Plaintiff’s Motion for

Leave to File a Surreply (ECF 41).

      1.       PB Parties continue to harp on the argument that Hamilton had

no interest in settling. But the PB Parties are the reason for that because

they grossly exaggerated the merit and value of Hamilton’s case and misled

him to believe there was a pot of gold at the end of the rainbow.       This

fantasy, as delusional to the PB Parties as it was to Hamilton, does not take
           Case 2:20-cv-01338-AB Document 45 Filed 08/10/20 Page 2 of 4




away from the fact that Chasan Parties created a settlement value. If the PB

Parties and Hamilton elected to squander it, that does not take away from

the argument that Chasan Parties are entitled to compensation for the value

they created, and the PB Parties’ use of Chasan’s work product in a vain

pursuit of extravagant damages.

      2.      Hamilton’s fantasies were buttressed by the luxury rental that

Pierce arranged for him in Thousand Oaks, CA by misusing litigation funding.

Make no mistake about this. Pierce was not paying for the rental out of his

own pocket. Recently Plaintiffs obtained documents filed in Los Angeles, CA

in Pierce’s divorce and support case with his ex-wife Alyze Pierce. For

example, on Nov. 7, 2019, Pierce served an “Income and Expense

Declaration” in the proceedings (Exh. 3 hereto) showing he had state and

Federal tax liens of over a million dollars (¶ 14), among other debts,

including a debt to his ex-wife’s mother Etienne Lowen with a balance of

$27,000 and a balance of $90,000 on a loan from Citibank. According to the

Declaration, he received no income from PBBPH Law in the past 12 months

(¶ 5), he had no investment income (¶ 6), his assets in cash and deposit

accounts were $10,750, and the fair market value of his real estate and

personal property was negative (¶ 11). His estimated monthly expenses

were listed as $49,581 (¶ 13).    There is no apparent source of funds for the

monthly expenses, which suggests improper diversion of funds from

litigation funders or from PBPPH Law
           Case 2:20-cv-01338-AB Document 45 Filed 08/10/20 Page 3 of 4




      3.      Again the PB Parties harp on the “pig letter” as “abhorrent.” But

Pierce is no choir boy. Plaintiffs have also recently obtained the 7/30/2019

Declaration of Pierce’s ex-wife Alyze requesting a Domestic Violence

Restraining Order (Exh. 4 hereto). Alyze’s Declaration sets forth John

Pierce’s repetitive threats of violence and is laced with multiple examples of

his 7/27/2019 text messages hurling the F-word and the C-word at her,

among other things.     The Court should not credit Pierce’s holier-than-thou

description of the “pig letter” as vile and abhorrent (albeit it is tame

compared to stuff he sends).     Pierce uses it as a cover for his theft of client

Hamilton.     The motion to dismiss should be denied and discovery resumed.

                                Respectfully submitted,

                                       /s/ Clifford E. Haines
                                ____________________________________
                                 Clifford E. Haines, Esq. (Atty. I.D. No. 9882)
                                 Haines & Associates, P.C.
                                 The Widener Building – 5th Floor
                                 1339 Chestnut Street
                                 Philadelphia, PA 19107-3520
                                 215-246-2201
                                 chaines@haines-law.com


                                       /s/ Bruce J. Chasan
                                ____________________________________
                                 Bruce J. Chasan, Esq. (Atty I.D. No. 29227)
                                 1500 JFK Boulevard, Suite 312
                                 Philadelphia, PA 19102
                                 215-567-4400
                                 bjchasan@brucechasanlaw.com

                                 Attorneys for Plaintiffs

      Date: August 10, 2020
         Case 2:20-cv-01338-AB Document 45 Filed 08/10/20 Page 4 of 4




                           CERTIFICATE OF SERVICE


       I, Bruce J. Chasan, hereby certify that on August 10, 2020, I caused a true

and correct copy of the foregoing Reply to the Pierce Bainbridge Parties’ opposition

(ECF 43) to Plaintiffs’ motion for leave to file a Surreply Brief (ECF 41) in Opposition

to the Pierce Bainbridge Parties’ Motion to Dismiss the Amended Complaint (ECF

25), to be filed via the Court’s electronic filing system, which constitutes service

upon counsel of record for the Pierce Bainbridge Defendants and to Pravati Capital

LLC, as follows:

      Eitan D. Blanc, Esq.
      Zarwin Baum DeVito Kaplan Schaer Toddy
      2005 Market Street, 16th Floor
      Philadelphia, PA19103
      edblanc@zarwin.com

      Attorney for the Pierce Bainbridge Parties

      Edward D. Altabet, Esq. (ID 318281)
      Carl L. Engel, Esq. (ID 316062)
      Cohen Seglias Pallas Greenhall & Furman PC
      30 South 17th Street, Floor 19
      Philadelphia, PA 19103
      ealtabet@cohenseglias.com
      cengel@cohenseglias.com

      Attorneys for Pravati Capital LLC




                                                 /S/ Bruce J. Chasan
                                                 _____________________________
                                                 Bruce J. Chasan
